Citation Nr: 0946943	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-15 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
August 1945.  The Veteran died in December 1986, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2008, the appellant was afforded an informal 
conference with a Decision Review Officer.  A copy of that 
report is associated with the claims file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The January 1989 Board decision denied service connection 
for the cause of the Veteran's death, finding that the 
Veteran did not have a chronic disease process of the liver, 
heart, or kidneys that was related to service, and did not 
manifest within a presumptive period after service, and that 
service-connected combat wounds did not materially contribute 
to the Veteran's death.

2.  The evidence received since that January 1989 Board 
decision that is new does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1989 Board decision that denied service 
connection for the cause of the Veteran's death was final 
when issued.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.1100 (2009). 

2.  New and material evidence has not been received to reopen 
service connection for the cause of the Veteran's death.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and must 
notify the claimant of the evidence and information that is 
necessary to establish her entitlement to the underlying 
claim for the benefit sought (i.e., service connection).  The 
Court noted that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, in an August 2007 letter issued prior to the 
decision on appeal, the appellant was provided notice 
regarding what information and evidence is needed to 
substantiate her claim for service connection for the cause 
of the Veteran's death, as well as what information and 
evidence must be submitted by the appellant and what 
information and evidence will be obtained by VA.  In 
addition, at the May 2008 informal conference, the appellant 
was advised that she would need to submit new and material 
evidence before the claim could be reopened and reviewed on 
the merits.  An August 2009 letter specifically addressed the 
information and evidence that would constitute new and 
material evidence, advised the appellant of the bases for the 
prior denial of service connection for cause of death, and 
informed the appellant of how disability evaluations and 
effective dates are assigned as well as the type of evidence 
which impacts those determinations.  Following her receipt of 
the August 2009 letter, the appellant submitted a copy of the 
VCAA as well as a statement indicating her actual knowledge 
of the VCAA provisions, including 38 C.F.R. § 3.156.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, the Veteran's 
death certificate, hearing testimony, an informal conference 
report, and Internet medical articles.

Laws and Regulations

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

The U.S. Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining 
whether new and material evidence has been received to reopen 
a finally adjudicated claim, the recently submitted evidence 
will be presumed credible.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curium) (holding that the 
"presumption of credibility" doctrine continues to be 
precedent).

When a veteran dies due to a service-connected or compensable 
disability, a veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of 
a veteran is considered to have been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).  A disability is 
considered to be the principal (primary) cause of death when 
it, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2009).  A disability is considered to 
be a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that a disability 
casually shared in producing death; it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
(2009).  Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, are not held to have contributed to 
death when such death is primarily due to unrelated 
disability.  38 C.F.R. § 3.312(c)(2) (2009).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a) (2009).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

New and Material/Reopening Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

Service connection for the cause of the Veteran's death was 
previously denied by a Board decision in January 1989 because 
the evidence did not show that the Veteran's terminal liver, 
heart, or kidney diseases were related to his service or that 
his death was related to a service-connected disability, 
including the finding that a chronic disease process of the 
liver, heart, or kidneys did not manifest within a 
presumptive period after service, and including the finding 
that service-connected combat wounds did not materially 
contribute to the Veteran's death.  Neither the appellant nor 
the Board requested reconsideration of the January 1989 Board 
decision; thus, the January 1989 Board decision was final 
when it was issued.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 
2002); 38 C.F.R. § 20.1100(a) (2009).  Therefore, new and 
material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 
Barnett, 83 F.3d 1380.

The evidence considered at the time of the January 1989 Board 
decision included the Veteran's service treatment records; 
statements from the Veteran and the appellant; VA examination 
reports dated in March 1946, August 1950, and August 1974; VA 
treatment records dated from May 1974 to February 1975; 
statements from two of the Veteran's private physicians 
(dated in January 1981 and October 1986 respectively); 
private treatment records dated from March 1986 to November 
1986; the certificate of death of the Veteran; and a 
transcript of the appellant's testimony at a hearing before a 
Decision Review Officer at the RO in March 1988.  

In its January 1989 decision, the Board determined that the 
fatal disease processes affecting the Veteran's heart, liver, 
and kidneys were not shown by the aforementioned evidence to 
have origins during his service or for many years thereafter.  
In addition, the Board concluded that the Veteran's service-
connected combat wounds were not shown by the aforementioned 
evidence to have materially contributed to the Veteran's 
death, nor was an etiological connection shown between the 
residuals of those injuries and the eventually manifested 
difficulties involving the Veteran's lungs.

The evidence received since the January 1989 Board decision 
includes duplicate copies of nearly all of the evidence 
outlined above, plus private treatment records dated from 
December 1980 to December 1986, Internet medical articles, 
and numerous written statements from the appellant.

The private treatment records dated from December 1980 to 
December 1986 document the Veteran's health issues at that 
time, but make no reference to his service, and do not 
address whether the Veteran's terminal diseases were related 
to his service or whether his death was related to a service-
connected disability.  In fact, a December 1980 private 
treatment record notes that the Veteran had no pulmonary 
symptoms until 1973 when he worked in the Mojave desert.

The Internet medical articles pertain to medical conditions 
involving the lungs, heart, and scapula, but they are not 
specific to the Veteran and do not address whether the 
Veteran's terminal diseases were related to his service or 
whether his death was related to a service-connected 
disability.

The appellant submitted numerous personal statements 
reiterating her contention that the Veteran's fatal 
cardiomyopathy was caused by lung problems that originated 
from a shrapnel injury to his lung in service.  The appellant 
had set forth this same argument prior to the issuance of the 
January 1989 Board decision.  She also asserts that one of 
the Veteran's private doctors suggested a link between the 
Veteran's lung problems and alleged in-service injury, but 
that this doctor refused to put such an opinion in writing.  
As a result, no actual evidence has been submitted to show 
that any doctor has ever offered an opinion regarding a link 
between the Veteran's service and his death.  

With regard to the appellant's own statements regarding 
medical causation, in light of the medical evidence of record 
(or lack thereof), the appellant's statements alone are 
insufficient to establish a medical diagnosis or medical 
causation, as she is a lay person, and lay persons are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Furthermore, as the record reveals that the 
appellant did not meet the Veteran until the 1960s 
(approximately 20 years after his discharge from service), 
she does not have firsthand knowledge of the Veteran's in-
service injuries.

To raise a reasonable possibility of substantiating the claim 
for service connection for the cause of the Veteran's death, 
submitted evidence must be new, and must also address whether 
the Veteran's terminal diseases were related to his service 
or whether his death was related to a service-connected 
disability.  The evidence received since the January 1989 
Board decision consists of much duplicate evidence that is 
not new.  The additional evidence that is new does not 
provide additional evidence on the material questions of 
relationship of the Veteran's death to service or a service-
connected disability.  The additional evidence does not show 
that the Veteran had a chronic disease process of the liver, 
heart, or kidneys that was related to service or manifested 
within a presumptive period after service, or that the 
Veteran's service-connected combat wounds contributed 
substantially or materially to his death.  

For these reasons, the Board finds that the additional 
evidence received since the January 1989 Board decision is 
not new and material.  The additional evidence received since 
the January 1989 Board decision is either cumulative of 
evidence previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, does not relate to an 
unestablished fact of nexus death to service or service-
connected disability that is necessary to substantiate the 
claim, so does not raise a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the Veteran's death.  


The Board concludes that the evidence received since the 
January 1989 denial of service connection for the cause of 
the Veteran's death is not new and material; therefore, the 
claim is not reopened, and the January 1989 Board decision 
remains final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been received, service 
connection for the cause of the Veteran's death is not 
reopened.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


